UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q/A Amendment No.1 (Mark one) xQuarterly report pursuant to section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended September 30, 2009 oTransition report pursuant to section 13 or 15(d) of the Securities and Exchange Act of 1934 For the transition period from to Commission file number 0-8419 NEONODE INC. (Exact name of registrant as specified in its charter) Delaware 94-1517641 (State or other jurisdiction ofincorporation or organization) (I.R.S. EmployerIdentification No.) Sweden Linnegatan 89, SE-tockholm, Sweden USA 651 Byrdee Way, Lafayette, CA. 94549 (Address of principal executive offices and zip code) Sweden+ 46 8 USA+ 1 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesýNo ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes oNo o Indicate by check mark whether the registrant is an large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of“large accelerated filer”, “non-accelerated filer” and “smaller reporting company”in Rule 12b-2 of the Exchange Act. Large accelerated filer¨Accelerated filer¨ Non-accelerated filer ¨Smaller reporting company ý Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act.Yes ¨No ý The number of shares of registrant's common stock with par value $0.001 per share outstanding as of May 8, 2010, 2010 was 426,985,185. EXPLANATORY NOTE This amendment to Form 10-Q (the “Amendment”) amends and restates the Quarterly Report on Form 10-Q of Neonode Inc. (the “Company”) for the quarter ended September 30, 2009 (the “Original Filing”), which was filed with the Securities and Exchange Commission (the “SEC”) on October 21, 2009.The Original Filing was not reviewed by an independent registered public accounting firm as required by Rule 10-01(d) of Regulation S-X.As previously reported by the Company in its Current Reports on Form 8-K filed with the SEC on November 10, 2009, November 12, 2009 and November 24, 2009, the Company has had changes in its independent registered public accounting firm. As a result of such changes, the Company has engaged KMJ Corbin & Company LLP (“KMJ”) as the Company’s principal independent registered public accounting firm, and the interim 2009 financial statements included in this Amendment have now been reviewed by KMJ. This Amendment includes a copy of KMJ’s report pursuant to Rule 10-01(d) of Regulation S-X. This Amendment also restates the previously issued unreviewed statements in their entirety and amends and updates all information in the Original Filing, including for events occurring subsequent to the date of the Original Filng, including Item2 – Management’s Discussion and Analysis of Financial Condition and Results of Operations and Item6 of Part II to provide currently dated certifications from the Company’s Chief Executive Officer and Chief Financial Officer as required by Sections302 and 906 of the Sarbanes-Oxley Act of 2002 with respect to this Amendment. The currently dated certifications of the Company’s Chief Executive Officer and Chief Financial Officer are attached to this Amendment as Exhibits31.1, 31.2, and 32. PART I Financial Information NEONODE INC. INDEX TO SEPTEMBER 30, 2-Q/A Item 1Financial Statements 5 Report of Independent Registered Public Accounting Firm 4 Condensed Consolidated Balance Sheets as of September 30, 2009 and December 31, 2008 5 Condensed Consolidated Statements of Operations and ComprehensiveLoss for the three and nine months ended September 30, 2009 and 2008 6 Condensed Consolidated Statements of Cash Flows for the nine months ended September 30, 2009 and 2008 7 Notes to Condensed Consolidated Financial Statements 9 Item 2.Management's Discussion and Analysis of Financial Condition and Results of Operations 44 Item 4.Controls and Procedures 57 PART IIOther Information 58 Item1. Legal Proceedings 58 Item2.Unregistered Sales of Equity Securities 58 Item3.Defaults Upon Security Securities 60 Item4. Submission of Matters to a Vote ofSecurity Holders 60 Item 6. Exhibits.43 60 SIGNATURES 61 EXHIBITS PART I.Financial Information Report of Independent Registered Public Accounting Firm Board of Directors and Stockholders Of Neonode Inc. We have reviewed the accompanying condensed consolidated balance sheet of Neonode Inc. and subsidiary (“the Company”) as of September 30, 2009, and the related condensed consolidated statements of operations and comprehensive loss for the three-month and nine-month periods ended September 30, 2009, and condensed statement of cash flows for the nine-month period ended September 30, 2009. These interim condensed consolidated financial statements are the responsibility of the Company’s management. We conducted our review in accordance with the standards of the Public Company Accounting Oversight Board (United States). A review of interim financial information consists principally of applying analytical procedures and making inquiries of persons responsible for financial and accounting matters. It is substantially less in scope than an audit conducted in accordance with the standards of the Public Company Accounting Oversight Board (United States), the objective of which is the expression of an opinion regarding the consolidated financial statements taken as a whole. Accordingly, we do not express such an opinion. Based on our review, we are not aware of any material modifications that should be made to the condensed consolidated financial statements referred to above for them to be in conformity with accounting principles generally accepted in the United States of America. The accompanying condensed consolidated financial statements have been prepared assuming that the Company will continue as a going concern.As discussed in the liquidity section of Note 1 to the condensed consolidated financial statements, the Company has suffered recurring losses and negative cash flows from operations and has a working capital deficiency that raise substantial doubt about its ability to continue as a going concern.Management’s plans regarding these matters are also described in the liquidity section of Note 1.The accompanying condensed consolidated financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ KMJ Corbin & Company LLP Costa Mesa, California May 12, 2010 4 Item 1. Financial Statements NEONODE INC. CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands) September 30, 2009 December 31, 2008 (unaudited) (audited) ASSETS Current assets: Cash and cash equivalents $ $
